DETAILED ACTION
This communication is in responsive to Application 16/397444 filed on 11/11/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Examiner’s note
3.	To move prosecution forward faster, incorporate limitations from Claims 15 and 20 into the independent claims.

Response to Arguments
4.	Applicant’s arguments in the amendment filed on 11/11/2021 regarding claim rejection under 35 USC § 102/103 with respect to Claims 1-20 are moot in view of the new ground of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4, 10, 14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The underline limitation is not supported by the specification e.g. “and select at least one of the repositories within at least one of the system memory and storage tiers of the distributed data storage system to store the received data based at least in part on the determined one or more data types of the received data and the determined priority level of the given device” The specification states that baes on priority of a device, a storage is selected but not based on data types and priority level of the device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-10, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Esam et al. (hereinafter Esam) US 9882985 B1 in view of Bigman et al. (hereinafter Bigman) US 9760306 B1. 

Regarding Claim 1, Esam teaches a system, comprising: 
an application server configured to host at least one data processing application (Col. 5, lines 4-67 & Col. 6, lines 1-16 & Fig. 2; configuring application servers 240-1…240-n); 
a distributed data storage system (Col. 5, lines 4-67 & Col. 6, lines 1-16 & Fig. 2; IoT computing platform 230 performs data processing and storage functions to support one or more IoT network applications) 
and an intelligent data management system configured to manage data storage operations for storing the data generated by the devices of the at least one device network in the distributed data storage system (Col. 5, lines 4-67 & Col. 6, lines 1-16 & Fig. 2; distributed data storage system), 
wherein the intelligent data management system is configured to: receive data generated by a given device of the at least one device network (Col. 6, lines 38-67 & Fig. 2; embodiments of the invention include techniques to make storage array controllers in the data storage system 250 to be IoT network aware through a user/device registration process in which registered IoT devices of the same user/entity are assigned to the same storage pool, and wherein IoT devices of the same application type are assigned to the same virtual machine or server); 
determine one or more data types of the received data (Col. 6, lines 38-67 & Fig. 2; embodiments of the invention include techniques to make storage array controllers in the data storage system 250 to be IoT network aware through a user/device registration process in which registered IoT devices of the same user/entity are assigned to the same storage pool, and wherein IoT devices of the same application type are assigned to the same virtual machine or server. Moreover, see Col. 10, lines 
Esam does not expressly teach comprising a hierarchical storage system, wherein the hierarchical storage system comprises at least one system memory tier and at least one storage tier, which comprise repositories that are configured to store data that is (i) generated by devices of at least one device network, and (ii) processed by the at least one data processing application; 
determine a priority level of the given device; 
and select at least one of the repositories within at least one of the system memory and storage tiers of the distributed data storage system to store the received data based at least in part on the determined one or more data types of the received data and the determined priority level of the given device.

Bigman teaches comprising a hierarchical storage system, wherein the hierarchical storage system comprises at least one system memory tier and at least one storage tier, which comprise repositories that are configured to store data that is (i) generated by devices of at least one device network, and (ii) processed by the at least one data processing application (Co. 11, lines 41-67 & Col. 4, lines 1-7; Referring to FIGS. 2 and 3, the storage pools 208.sub.1 through 208.sub.n may be organized into different hierarchical tiers. A data storage system typically includes various logical data storage constructs, but data is ultimately stored on physical storage devices. Different types of physical storage devices have different performance characteristics and different costs. In a tiered storage system each tier is ; 
determine a priority level of the given device (Col. 4, lines 30-67 & Col. 5 & Fig. 4; Examples of business processes include but are not limited to types of activities associated with a particular application, and tasks that may be associated with different applications or types of applications. An indication of priority is then assigned to at least 
Moreover, a device such as the host calculates priority indicators for some or all extents based on both policy and activity. Application monitoring tools and database monitoring tools that allow a user to identify critical business processes are known. These tools can determine the type of application that is associated with an IO, which specific application is associated with an IO, the device which generated the IO, and other characteristics associated with an IO. Such tools provide the user with the ability to define a business process based on session/process parameters. For example, in an Oracle database every session stores the program name which started the session so the user can define a business process based on that parameter. Further, the user can assign a priority indication to each business process. Defining a business process and 
and select at least one of the repositories within at least one of the system memory and storage tiers of the distributed data storage system to store the received data based at least in part on the determined one or more data types of the received data and the determined priority level of the given device (see above determining the type and application as illustrated in Figs. 2-3. Also see claim 1; defining a plurality of business processes; assigning indications of priority to ones of the defined business processes; monitoring a host device associated with a tiered storage array to determine whether an IO received from an application is associated with a defined business process in order to identify an extent associated with the defined business process; calculating a priority for the extent as a function of IO activity associated with the extent and the indication of priority assigned to the business process associated with the extent, wherein calculating the priority for the extent includes weighting the calculation such that business processes characterized by higher priority have greater influence on the priority of the extent; generating a priority hint .
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Bigman into the system of Esam in order to provide the user with the ability to define a business process based on session/process parameters (Col. 4, lines 30-67). Utilizing such teachings enable the system to assign or calculate priority so that the calculated priorities then provided to the storage array to select and store the data accordingly. Id. 

Regarding Claims 4 & 14, Esam teaches the method of claim 10, further comprising: 
determining, by the intelligent data management system, device types of the devices within the network (Figs. 4-5 illustrate device registration including device types e.g. Mobile, cooker, door and car); 
However, Esam does not expressly teach assigning, by the intelligent data management system, respective priority levels to the devices based at least in part on the respective determined device types of the devices and an application type of at least one data processing application; 
Bigman teaches assigning, by the intelligent data management system, respective priority levels to the devices based at least in part on the respective determined device types of the devices and an application type of at least one data processing application (see claim 1 above. Also see Col. 4, lines 30-67 & Col. 5 & Fig. 4; Examples of business processes include but are not limited to types of 
Moreover, a device such as the host calculates priority indicators for some or all extents based on both policy and activity. Application monitoring tools and database monitoring tools that allow a user to identify critical business processes are known. These tools can determine the type of application that is associated with an IO, which specific application is associated with an IO, the device which generated the IO, and other characteristics associated with an IO. Such tools provide the user with the ability to define a business process based on session/process parameters. For example, in an Oracle database every session stores the program name which started the session so 

Regarding Claim 6, Esam-Bigman teaches the system of claim 1, Esam further teaches wherein the intelligent data management system is configured to allocate one or more virtual machines or application servers to devices within the at least one device network based on respective device types of the devices (Fig. 4 step 408).

Regarding Claim 7, Esam-Bigman teaches the system of claim 1, Esam further teaches wherein the intelligent data management system is configured to perform one or more pre-processing operations on the data generated by the devices of the at least one device network before storing the data in the distributed data storage system (see Figs. 5-6 and related paragraphs where addresses, types and size are determined before storing the data).

Regarding Claim 8, Esam-Bigman teaches the system of claim 1, Esam further teaches wherein the system comprises an Internet-of-Things cloud computing system (abstract; The method may be performed by an application server that is implemented in an IoT (Internet of Things) cloud computing system e.g. Fig. 2 illustrate IoT computing platform).

Regarding Claim 9, Esam-Bigman teaches the system of claim 1, Esam further teaches wherein the devices of the at least one device network comprise sensor devices which generate sensor data (Figs. 1 or 5 illustrate IoT devices).

Claim 10 and 14 are substantially similar to claims 1 and 4, thus the same rationale applies. 

Regarding Claim 16, Esam-Bigman teaches the method of claim 10, further comprising allocating, by the intelligent data management system, one or more virtual machines or application servers to devices within the at least one device network based on the device types of the devices (Fig. 4 step 408).

Regarding Claim 17, Esam-Bigman teaches the method of claim 10, further comprising performing, by the intelligent data management system, one or more pre-processing operations on the data generated by the devices of the at least one device network before storing the data in the distributed data storage system (see Figs. 5-6 

Claim 18 is substantially similar to claim 1, thus the same rationale applies. 

Claims 1, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Esam et al. (hereinafter Esam) US 9882985 B1 in view of Dornemann US 2016/0373291 A1. 

Regarding Claim 1, Esam teaches a system, comprising: 
an application server configured to host at least one data processing application (Col. 5, lines 4-67 & Col. 6, lines 1-16 & Fig. 2; configuring application servers 240-1…240-n); 
a distributed data storage system (Col. 5, lines 4-67 & Col. 6, lines 1-16 & Fig. 2; IoT computing platform 230 performs data processing and storage functions to support one or more IoT network applications) 
and an intelligent data management system configured to manage data storage operations for storing the data generated by the devices of the at least one device network in the distributed data storage system (Col. 5, lines 4-67 & Col. 6, lines 1-16 & Fig. 2; distributed data storage system), 
wherein the intelligent data management system is configured to: receive data generated by a given device of the at least one device network (Col. 6, lines 38-67 & Fig. 2; embodiments of the invention include techniques to make storage array 
determine one or more data types of the received data (Col. 6, lines 38-67 & Fig. 2; embodiments of the invention include techniques to make storage array controllers in the data storage system 250 to be IoT network aware through a user/device registration process in which registered IoT devices of the same user/entity are assigned to the same storage pool, and wherein IoT devices of the same application type are assigned to the same virtual machine or server. Moreover, see Col. 10, lines 10-40 & Fig. 5 illustrate that application type are stored in the same storage pool e.g. P1 or P2); 
Esam does not expressly teach comprising a hierarchical storage system, wherein the hierarchical storage system comprises at least one system memory tier and at least one storage tier, which comprise repositories that are configured to store data that is (i) generated by devices of at least one device network, and (ii) processed by the at least one data processing application; 
determine a priority level of the given device; 
and select at least one of the repositories within at least one of the system memory and storage tiers of the distributed data storage system to store the received data based at least in part on the determined one or more data types of the received data and the determined priority level of the given device.
 comprising a hierarchical storage system, wherein the hierarchical storage system comprises at least one system memory tier and at least one storage tier, which comprise repositories that are configured to store data that is (i) generated by devices of at least one device network, and (ii) processed by the at least one data processing application (see Fig. 1B. also see ¶0194-¶0195 & ¶0209; HSM operations for tiered storages devices including high and low cost “storage” and memory tires); 
determine a priority level of the given device (¶0233-¶0234; priority levels are determined. Moreover see Table 1 & ¶0308-¶0312. See storage policy in Fig. 1E); 
and select at least one of the repositories within at least one of the system memory and storage tiers of the distributed data storage system to store the received data based at least in part on the determined one or more data types of the received data and the determined priority level of the given device (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate Dornemann into the system of Esam in order to store data according to its importance (¶0019). Utilizing such teachings enable the system to better utilize of resrouces such as data agents for different machines and network resources that includes storing data in different tires and accessing them accordingly (¶0019-¶0020). 

Claim 10 and 18 are substantially similar to claim 1, thus the same rationale applies. 

Claims 2-3, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Esam-Bigman in view of Agrawal et al. (hereinafter Agrawal) US 2013/0312107 A1. 
Regarding Claim 2, Esam-Bigman teaches the system of claim 1, Esam further teaches wherein the plurality of repositories comprise a file repository and a data repository (Col. 6, lines 1-40 & Figs. 4-5 in Esam teaches different types of and wherein the intelligent data management system is configured to determine unstructured data types and structured data types, and store data which is determined to have an unstructured data type in the file repository and store data which is determined to have a structured data type in the data repository.
Agrawal teaches and wherein the intelligent data management system is configured to determine unstructured data types and structured data types (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data and MDM centralized repository e.g. table 155 that stores structured data), and store data which is determined to have an unstructured data type in the file repository and store data which is determined to have a structured data type in the data repository (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data e.g. relational database and MDM centralized repository e.g. table 155 that stores structured data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Agrawal unstructured and structured data into the system of Esam-Bigman in order to store different types of data where in case of unstructured data the system to store data that lacks a fixed or readily understood patter where the pieces of information are not organized in a fixed schema therefore are not individually accessible via a query (¶0029). Moreover, in case of structured data the system to store data that associate with attribute column on a database that can be determined by a program functionally (¶0034). 

wherein the data repository comprises one or more of a relational database and a non-relational database.
Agrawal teaches wherein the data repository comprises one or more of a relational database and a non-relational database (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data e.g. relational database and MDM centralized repository e.g. table 155 that stores structured data).

Regarding Claim 11, Esam-Bigman teaches the method of claim 10, Esam further teaches wherein the plurality of repositories comprise a file repository and a data repository (Col. 6, lines 1-40 & Figs. 4-5 in Esam teaches different types of repositories), but Esam-Bigman does not expressly teach wherein determining one or more data types of the data generated by the network of devices comprises determining unstructured data types and structured data types.
Agrawal teaches wherein determining one or more data types of the data generated by the network of devices comprises determining unstructured data types and structured data types (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data and MDM centralized repository e.g. table 155 that stores structured data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Agrawal unstructured and structured data into the system of Esam-Bigman in order to store different types of data where in case of unstructured data the system to store data that lacks a fixed or 

Regarding Claim 12, Esam-Bigman in view of Agrawal teaches the method of claim 11, Agrawal teaches comprising: storing data which is determined to have an unstructured data type in the file repository; and storing data which is determined to have a structured data type in the data repository (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data and MDM centralized repository e.g. table 155 that stores structured data).

Regarding Claim 13, Esam-Bigman in view of Agrawal teaches the method of claim 12, Agrawal teaches wherein the data repository comprises one or more of a relational database and a non-relational database (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data e.g. relational database and MDM centralized repository e.g. table 155 that stores structured data).

Regarding Claim 19, Esam-Bigman teaches the article of manufacture of claim 18, However, Esam-Bigman does not expressly teach wherein the plurality of repositories comprise a file repository and a data repository, wherein the intelligent data management system determines unstructured data types and structured data types, stores data which is determined to have an unstructured data type in the file repository, and stores data which is determined to have a structured data type in the data repository.
Agrawal teaches wherein the plurality of repositories comprise a file repository and a data repository, wherein the intelligent data management system determines unstructured data types and structured data types, stores data which is determined to have an unstructured data type in the file repository, and stores data which is determined to have a structured data type in the data repository (Fig. 1 & ¶0029 & ¶0034-¶0035; Agrawal teaches document repository 120 for storing unstructured data e.g. relational database and MDM centralized repository e.g. table 155 that stores structured data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Agrawal unstructured and structured data into the system of Esam-Bigman in order to store different types of data where in case of unstructured data the system to store data that lacks a fixed or readily understood patter where the pieces of information are not organized in a fixed schema therefore are not individually accessible via a query (¶0029). Moreover, in case of structured data the system to store data that associate with attribute column on a database that can be determined by a program functionally (¶0034). 

Claims 5 and 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Esam-Bigman in view of Hahn et al. (hereinafter Hahn) US 2015/0134857 A1. 
Regarding Claims 5 & 15, Esam-Bigman teaches the method of claim 10, but Esam-Bigman does not expressly teach further comprising: determining, by the intelligent data management system, data write patterns and data read patterns of the devices within the network of devices; and utilizing, by the intelligent data management system, the determined data write and data read patterns to store the data of the devices in locations within the distributed data storage system to increase a throughput of data read and data write operations of the network of devices.

Hahn teaches further comprising: determining, by the intelligent data management system, data write patterns and data read patterns of the devices within the network of devices (¶0002, ¶0036-¶0037 & ¶0050-¶0060; determine write and read patterns); 
and utilizing, by the intelligent data management system, the determined data write and data read patterns to store the data of the devices in locations within the distributed data storage system to increase a throughput of data read and data write operations of the network of devices (the underline limitation is interpreted as intended use. Here, Hahn teaches in ¶0002, ¶0036-¶0037 & ¶0050-¶0060; determine write and read patterns where storage module selects highest priority according to patterns to store the data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Hahn into the system of Esam-Bigman in order to route read/write requests into these queues segregates different read and write patterns (applications are typically read sequentially, while user data is written in small chunks) (¶0060).  These embodiments also allow partitioning by 

Regarding Claim 20, Esam teaches the article of manufacture of claim 18, wherein the program code is further executable by the one or more processors to configure the intelligent data management system to: determine device types of the devices (Figs. 4-5 illustrate device registration including device types e.g. Mobile, cooker, door and car); 
However, Esam does not expressly teach assign a respective priority levels to the devices based at least in part on the respective determined device types of the devices and an application type of the at least one data processing application;
determine data write patterns and data read patterns of the devices within the network; and utilize the determined data write and data read patterns to store the data of the devices in locations within the distributed data storage system to increase throughput of data read and data write operations of the network of devices.
	Bigman teaches assign a respective priority levels to the devices based at least in part on the respective determined device types of the devices and an application type of the at least one data processing application (see claim 1 above. Also see Col. 4, lines 30-67 & Col. 5 & Fig. 4; Examples of business processes include but are not limited to types of activities associated with a particular application, and tasks that may be associated with different applications or types of applications. An indication of priority is then assigned to at least some of the defined business processes. Each indication of priority indicates the relative importance of the associated business process. Each business process could be assigned a unique priority, or non-unique priority indicators could be used such that multiple business processes may be assigned the same level of priority. Further, priority may be constant or defined as a function of time. For example, a time-dependent priority could be defined such that the priority of the associated business process changes based on anticipated future activity in terms of, for example, time of day, day of the week, week of the month, etc. In context, a business process “Report center” program could be assigned priority 5 every weekday between 08:00-17:00 when it is anticipated to be active, and priority 1 at other times. It should also be noted that the time dependency can be based on factors other than anticipated activity. The next step 402 is to monitor activity associated with the defined business processes and identify associated extents in storage. 
Moreover, a device such as the host calculates priority indicators for some or all extents based on both policy and activity. Application monitoring tools and database 
See above reasons for combining the art. 

Esam in view of Bigman do not expressly teach determine data write patterns and data read patterns of the devices within the network; and utilize the determined data write and data read patterns to store the data of the devices in locations within the distributed data storage system to increase throughput of data read and data write operations of the network of devices.
Hahn teaches determine data write patterns and data read patterns of the devices within the network (¶0002, ¶0036-¶0037 & ¶0050-¶0060; determine write and read patterns); 
 and utilize the determined data write and data read patterns to store the data of the devices in locations within the distributed data storage system to increase throughput of data read and data write operations of the network of devices (the underline limitation is interpreted as intended use. Here, Hahn teaches in ¶0002, ¶0036-¶0037 & ¶0050-¶0060; determine write and read patterns where storage module selects highest priority according to patterns to store the data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Hahn into the system of Esam in view of Bigman in order to route read/write requests into these queues segregates different read and write patterns (applications are typically read sequentially, while user data is written in small chunks) (¶0060).  These embodiments also allow partitioning by queue and core on a process level, improving host and device performance. Id. (Prefetching and log output are generally driven by different processes). Id. Additionally, these embodiments allow for queue timing to be controlled in a more granular way without risking incoherent reads/writes, since the actual data types are independent. Id. Also, these embodiments allow separate asynchronous/background reads from high priority reads which gate responsiveness and prioritize those reads for which a user application may be stalled waiting for. Id. . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455